                                1
                                    WEIL, GOTSHAL & MANGES LLP
                                2   Stephen Karotkin (pro hac vice)
                                    (stephen.karotkin@weil.com)
                                3   Ray C. Schrock, P.C. (pro hac vice)
                                    (ray.schrock@weil.com)
                                4   Jessica Liou (pro hac vice)
                                    (jessica.liou@weil.com)
                                5   Matthew Goren (pro hac vice)
                                    (matthew.goren@weil.com)
                                6   New York, NY 10153-0119
                                    Tel: (212) 310-8000
                                7   Fax: (212) 310-8007

                                8   KELLER & BENVENUTTI LLP
                                    Tobias S. Keller (#151445)
                                9   (tkeller@kellerbenvenutti.com)
                                    Jane Kim (#298192)
                               10   (jkim@kellerbenvenutti.com)
                                    650 California Street, Suite 1900
                               11   San Francisco, CA 94108
                                    Tel: (415) 496-6723
                               12   Fax: (415) 636-9251
Weil, Gotshal & Manges LLP




                               13   Proposed Attorneys for Debtors
 New York, NY 10153-0119




                                    and Debtors in Possession
                               14
      767 Fifth Avenue




                               15
                                                              UNITED STATES BANKRUPTCY COURT
                               16                             NORTHERN DISTRICT OF CALIFORNIA
                               17                                     SAN FRANCISCO DIVISION

                               18
                                    In re:                                            Case No. 19-30088 (DM)
                               19                                                     Chapter 11
                                    PG&E CORPORATION,                                 (Lead Case) (Jointly Administered)
                               20
                                              - and -                                 -and-
                               21                                                     Adv. Pro. No. 19-03003 (DM)
                                    PACIFIC GAS AND ELECTRIC
                               22   COMPANY,
                                                                                      NOTICE OF AGENDA FOR
                               23                                Debtors.             APRIL 10, 2019 9:30 A.M.
                                                                                      OMNIBUS HEARING
                               24    Affects PG&E Corporation
                                     Affects Pacific Gas and Electric Company        Date: April 10, 2019
                               25   Affects both Debtors                            Time: 9:30 a.m. (Pacific Time)
                               26   * All papers shall be filed in the lead case,     Place: United States Bankruptcy Court
                                    No. 19-30088 (DM)                                        Courtroom 17, 16th Floor
                               27                                                            San Francisco, CA 94102

                               28


                             Case: 19-30088      Doc# 1289       Filed: 04/09/19    Entered: 04/09/19 11:26:24    Page 1 of
                                                                              5
                                1                                PROPOSED AGENDA FOR
                                                           APRIL 10, 2019 9:30 A.M. (PACIFIC TIME)
                                2                                    OMNIBUS HEARING
                                3     I.   MATTERS SCHEDULED TO BE HEARD IN MAIN CASE: No. 19-30088 (DM)
                                4   WITHDRAWN MATTERS
                                5          1.     Enel Safe Harbor Motion: Motion and Memorandum of Enel Green Power
                                    North America for Entry of an Order Confirming Safe Harbor Protection Under 11 U.S.C. §§
                                6   362(b)(6) and 556 [Dkt. 481].
                                7                 Response Deadline: April 1, 2019, at 4:00 p.m. (Pacific Time).
                                8                 Responses Filed: No responses were filed.
                                9                 Related Documents:
                               10                 A.     Declaration of Giovanni Bertolino in Support of Enel Green Power North
                                                         America’s (I) Motion for Entry of an Order Confirming Safe Harbor
                               11                        Protection Under 11 U.S.C. §§ 362(b)(6) and 556; and (II) Motion to File
                                                         Under Seal [Dkt. 484].
                               12
                                                  B.     Stipulation between the Debtors and Enel Green Power North America,
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                         Inc. to Permit Termination of Capacity Storage Agreements and
                                                         Interconnection Agreements [Dkt. 1010].
      767 Fifth Avenue




                               14
                                                  C.     Order Granting Stipulation between the Debtors and Enel Green Power
                               15                        North America, Inc. to Permit Termination of Capacity Storage
                                                         Agreements and Interconnection Agreements [Dkt. 1023].
                               16
                                                  D.     Notice of Withdrawal of Safe Harbor Motion and Motion to File Under
                               17                        Seal [Dkt. 1043].
                               18                 Status: This matter has been withdrawn.
                               19           2.     Enel Document Filings Under Seal Motion: Enel Green Power North America’s
                                    Motion under 11 U.S.C. §§ 105(a) and 107(b) and FRBP 9018 for Entry of an Order Authorizing
                               20   the Filing of Certain Contracts and Related Filings Under Seal [Dkt. 483].
                               21                 Response Deadline: April 1, 2019, at 4:00 p.m. (Pacific Time).
                               22                 Responses Filed: No responses were filed.
                               23                 Related Documents:
                               24                 A.     Declaration of Giovanni Bertolino in Support of Enel Green Power North
                                                         America’s (I) Motion for Entry of an Order Confirming Safe Harbor
                               25                        Protection Under 11 U.S.C. §§ 362(b)(6) and 556; and (II) Motion to File
                                                         Under Seal [Dkt. 484].
                               26
                                                  B.     Notice of Withdrawal of Safe Harbor Motion and Motion to File Under
                               27                        Seal [Dkt. 1043].
                               28


                             Case: 19-30088    Doc# 1289      Filed: 04/09/19    Entered: 04/09/19 11:26:24        Page 2 of
                                                                           5
                                1                Status: This matter has been withdrawn.
                                2    II.   MATTERS SCHEDULED TO BE HEARD IN ADVERSARY PROCEEDING:
                                           PG&E Corp., et al. v. FERC, Adv. Pro. No. 19-03003 (DM)
                                3
                                            1.     Debtors’ Motion for Preliminary Injunction. Debtor’s Motion for Preliminary
                                4
                                    Injunction and Memorandum of Points and Authorities in Support [AP Dkt. 2].
                                5
                                                 Response Deadline: Pursuant to the Court’s Order Regarding Briefing and
                                6                Scheduling on Debtors’ Motion for Preliminary Injunction [AP Dkt. 91],
                                                 Defendant FERC’s brief in opposition was due February 15, 2019, and the PPA
                                7                Counterparties’ brief in opposition was due at 5:00 p.m. (Pacific Time) on
                                                 February 22, 2019. Pursuant to the Court’s docket entry entered on February 27,
                                8
                                                 2019, reply briefs by the Debtors and the Official Committee of Unsecured
                                9                Creditors were due March 13, 2019.

                               10                Responses Filed:

                               11                A.     Chevron Response. Chevron U.S.A. Inc.’s Joinder and Amicus Brief
                                                        Support of Complaint and Motion for Preliminary Injunction (Docket #1
                               12                       and #2) [AP Dkt. 75].
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                        i. Notice of Withdrawal of Document filed at Docket No. 75. [AP Dkt.
                                                           107].
      767 Fifth Avenue




                               14

                               15                B.     FERC Response. Defendant Federal Energy Regulatory Commission’s
                                                        Response in Opposition to Debtors’ Motion for a Preliminary Injunction
                               16                       and Motion to Dismiss [AP Dkt 87].
                               17                C.     PPA Counterparties’ Response. PPA Counterparties’ Opposition to
                                                        Debtors’ Motion for Preliminary Injunction [AP Dkt. 99].
                               18
                                                        i. Declaration of Frank R. Lindh in Support of the PPA Counterparties’
                               19
                                                           Opposition to Debtors’ Motion for Preliminary Injunction [AP Dkt.
                               20                          100].

                               21                       ii. Declaration of William L. Massey in Opposition to Debtors’ Motion
                                                            for Injunctive Relief [AP Dkt 101].
                               22
                                                        iii. Request to Take Judicial Notice in Support of the PPA Counterparties’
                               23                            Opposition to Debtors’ Motion for Preliminary Injunction [AP Dkt.
                               24                            102].

                               25                       iv. Supplemental Request for Judicial Notice in Support of PPA
                                                            Counterparties’ Opposition to Debtors’ Motion for Preliminary
                               26                           Injunction [AP Dkt. 111].

                               27

                               28


                             Case: 19-30088    Doc# 1289     Filed: 04/09/19    Entered: 04/09/19 11:26:24      Page 3 of
                                                                          5
                                1                Related Documents:
                                2                D.     Declaration of Fong Wan in Support of Debtors’ Motion for Preliminary
                                                        Injunction [AP Dkt. 3].
                                3

                                4                E.     Debtors’ Request for Judicial Notice in Support of Motion for Preliminary
                                                        Injunction [AP Dkt. 4].
                                5
                                                 F.     Memorandum of Points and Authorities in Further Support of Debtors’
                                6                       Motion for Preliminary Injunction [AP Dkt. 136].
                                7                G.     Official Committee of Unsecured Creditors’ Reply Memorandum of Law
                                                        in Support of Motion for Preliminary Injunction [AP Dkt. 137].
                                8

                                9                Status: The matter is going forward.

                               10         2.       OCUC Motion to Intervene. Official Committee of Unsecured Creditors’
                                    Motion to Intervene in Adversary Proceeding [AP Dkt. 96].
                               11
                                                 Response Deadline: Pursuant to the Court’s order shortening time [AP
                               12                Dkt. 105], any response or opposition was to be presented orally at the February
                                                 27, 2019 hearing.
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119




                                                 Responses Filed:
      767 Fifth Avenue




                               14

                               15                A.     Opposition to Official Committee of Unsecured Creditors’ Motion to
                                                        Intervene in Adversary proceeding; Memorandum of Points and
                               16                       Authorities [AP Dkt. 106].

                               17                Related Documents:
                               18                B.     Reply of the Ad Hoc Committee of Senior Unsecured Noteholders in
                                                        Support of Official Committee of Unsecured Creditors’ Motion to
                               19
                                                        Intervene in Adversary Proceeding; Memorandum of Points and
                               20                       Authorities [AP Dkt. 110].

                               21                C.     Official Committee of Unsecured Creditors’ Supplemental Statement
                                                        Regarding Motion to Intervene in Adversary Proceeding [AP Dkt. 112].
                               22
                                                 Status: The matter is going forward.
                               23

                               24

                               25

                               26

                               27

                               28


                             Case: 19-30088    Doc# 1289     Filed: 04/09/19    Entered: 04/09/19 11:26:24       Page 4 of
                                                                          5
                                1           PLEASE TAKE NOTICE that copies of any papers filed with the court and referenced
                                    herein can be viewed and/or obtained: (i) by accessing the Court’s website at
                                2   http://www.canb.uscourts.gov, (ii) by contacting the Office of the Clerk of the Court at 450
                                    Golden Gate Avenue, San Francisco, CA 94102, or (iii) from the Debtors’ notice and claims
                                3   agent, Prime Clerk LLC, at https://restructuring.primeclerk.com/pge or by calling (844) 339-
                                    4217 (toll free) for U.S.-based parties; or +1 (929) 333-8977 for International parties or by e-
                                4   mail at:pgeinfo@primeclerk.com. Note that a PACER password is needed to access documents
                                    on the Bankruptcy Court’s website.
                                5

                                6   Dated: April 09, 2019                             WEIL, GOTSHAL & MANGES LLP
                                7                                                     KELLER & BENVENUTTI LLP
                                8                                                     By: /s/ Jane Kim
                                                                                                Jane Kim
                                9
                                                                                      Proposed Attorneys for Debtors and
                               10
                                                                                      Debtors in Possession
                               11

                               12
Weil, Gotshal & Manges LLP




                               13
 New York, NY 10153-0119
      767 Fifth Avenue




                               14

                               15

                               16

                               17

                               18

                               19

                               20

                               21

                               22

                               23

                               24

                               25

                               26

                               27

                               28


                             Case: 19-30088     Doc# 1289      Filed: 04/09/19    Entered: 04/09/19 11:26:24       Page 5 of
                                                                            5
